DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending and examined in this office action.
The drawings filed by applicant on 02/11/2020 have been reviewed and accepted.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Per claim 1, Wang (US PGPUB 2017/0322120) suggests “a computer-implemented method comprising: determining, by a hardware processor pairwise relationships among the plurality of sensors based on the multivariate sensor data including discrete event sequences obtained from the plurality of sensors” (claims 1, 5-6 and 9; receiving sensor data from a plurality of sensors, sensor data include multivariate discrete event sequences (different sensor readings with timestamps); analyzing sensor data to determine  causal relationship between any two sensors (sensor pair) of the plurality of sensors).
Tiwari et al. (US PGPUB 2021/0133251) suggest “translating, by using the Neural Machine Translation, the sentences of source sensors, from among the plurality of sensors, to sentences of target sensors” (paragraph [0057]; using neural machine translation models to translate input sentences into target output sentences).
Coffman (US PGPUB 2007/0209074) further suggests “aggregating the pairwise relationships into a multivariate relationship graph having nodes representing respective ones of the plurality of sensors and edges for a sensor pair connected thereto to represent the pairwise relationship strength therebetween” (claim 1, collecting  activity data (sensor data) from a plurality of host devices (sensors); generating a graphical representation comprising a series of interconnected nodes and edges each representing one or more of the host devices (sensors) and the activities occurring at the host device and communications between host devices (relationships).
Marwah et al. (US PGPUB 2018/0268264) further suggest “performing a corrective action to correct an anomaly responsive to a detection of the anomaly relating to the sensor pair based on a detected violation” (paragraph [0008]; detecting anomalies in the sensor data so that corrective action may be taken to repair the affected sensors that are identified as providing anomalous data.

However, the discovered prior art do not teach or suggest the rest of limitations in claim 1, including “forming sequences of characters into sentences on a per sensor basis, by treating each discrete variable in the discrete event sequences as a character in natural language” “translating, by using the NMT to obtain a translation score that quantifies a pairwise relationship strength therebetween”, “edges denoted by the translation score for a sensor pair connected thereto”, “a detection of the anomaly relating to the sensor pair based on a detected violation of the pairwise relationship strength therebetween determined using the multivariate relationship graph relative to input testing multivariate sensor data”.

Claims 14 and 20 recite similar limitations as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Finney et al. (US PGPUB 2010/0182200) disclose a method comprising (a) receiving a signal transmitted from the target emitter at each one of a plurality of sensors, a frequency spectrum associated with each signal; (b) determining a pairwise correlation between a first signal and a second signal from among the plurality of signals, the pairwise correlation determined at frequencies or within frequency bands within the frequency spectrum of at least one of the first and second signals; (c) identifying pairwise correlations below a predetermined threshold.

Xu et al. (US PGPUB 2017/0139806) disclose a method for handling log data from one or more applications, sensors or instruments, comprising: receiving heterogeneous logs from arbitrary/unknown systems or applications; generating regular expression patterns from the heterogeneous log sources using machine learning and extracting a log pattern therefrom; generating models and profiles from training logs based on different conditions and updating a global model database storing all models generated over time; tokenizing raw log messages from one or more applications, sensors or instruments running a production system; transforming incoming tokenized streams are into data-objects for anomaly detection and forwarding of log messages to various anomaly detectors; and
generating an anomaly alert from the one or more applications, sensors or instruments running a production system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667. The examiner can normally be reached 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANG PAN/Primary Examiner, Art Unit 2193